


 

Exhibit 10.42

 

RECOURSE PROMISSORY NOTE

 

 

, New York

May 13, 2002

 

 

1.             MAKER’S PROMISE TO PAY.  FOR VALUE RECEIVED, DANIEL ROSENSWEIG
(“Maker”), promises to pay to the order of YAHOO! INC., a Delaware corporation
(“Holder”), at 701 First Avenue, Sunnyvale, CA  94089 or at such other place as
Holder may from time to time designate in writing to Maker, the sum of One
Million Dollars ($1,000,000) (the “Principal Balance”).  The Principal Balance
shall be due and payable on April 30, 2006 (the “Maturity Date”).

2.             PAYMENT.  Any payments received by Holder pursuant to the terms
hereof shall be applied to the Principal Balance due Holder pursuant to the
terms hereof.

3.             ACCELERATION.  The cessation for any reason of Maker’s employment
by Holder shall be deemed to be an “Event of Acceleration” under this Note.

4.             SECURITY.  The Principal Balance shall be secured by a deed of
trust or mortgage encumbering Maker’s primary residence which shall be
subordinate to any institutionally issued mortgage.  This note, however, is
full-recourse and any assets of the Maker may be used and shall be available to
satisfy the Principal Balance.

5.             REMEDIES.  Upon the occurrence of an Event of Acceleration
hereunder, Holder may, in its sole and absolute discretion and without demand or
notice to Maker, (a) declare the entire Principal Balance immediately due and
payable within 30 days, and (b) exercise any and all rights and powers and
pursue any and all remedies now or hereafter available under applicable law.  No
delay or omission on the part of Holder in exercising any right or remedy under
this Note shall operate as a waiver of such right or remedy.

6.             WAIVERS.  Maker hereby waives diligence, presentment, protest and
demand, notice of protest, demand, dishonor and nonpayment of this Note, and
notice of intention to accelerate the maturity of this Note, and expressly
agrees that, without in any way affecting the liability of Maker hereunder,
Holder may extend any date or time for payment hereunder, accept security or
release any party liable hereunder and release any security now or hereafter
securing this Note.  Maker further waives, to the fullest extent permitted by
law, the right to plead any and all statutes of limitations as a defense to
demand on this Note, or on any deed of trust, security agreement, lease
assignment, guaranty or other agreement now or hereafter securing this Note. 
Maker hereby waives all rights of setoff and counterclaim with respect to this
Note, including rights of setoff and counterclaim with respect to this Note,
which may arise from claims heretofore unknown to Maker.

7.            EMPLOYMENT.  This Note is issued pursuant to the employment
contract between Maker and Holder as of April 23, 2002.  Maker understands and
agrees that this Note is not an employment contract, and nothing in this Note
creates any right to Maker’s continuous employment by Holder, or to Maker’s
employment for any particular term.  Nothing in this Note


 

shall affect in any manner whatsoever the right or power of Holder under such
employment agreement.

8.             NOTICES.  Any notice, request, demand, instruction or other
communication to be given to any party hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered or sent by registered
or certified mail, return receipt requested, as follows:

 

If to Maker:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Holder:

Yahoo! Inc.

 

 

 

701 First Avenue

 

 

 

Sunnyvale, California 94089

 

 

 

Attention: Chief Financial Officer

 

 

The addressees for the purpose of this Note may be changed by giving written
notice of such change in the manner provided for giving such notice.  However,
unless and until such written notice of change is actually received, the last
address and addressees as stated by written notice, or provided herein if no
notice of change has been received, shall be deemed to continue in effect for
all purposes hereunder.

 

9.            ATTORNEYS’ FEES.  If Holder seeks legal advice following a default
by Maker hereunder or refers this Note to collection or to reclaim, protect,
preserve or enforce this Note, then Maker shall pay all fees, expenses and any
other costs associated with such default (including, without limitation, all
attorneys’ fees, expenses and costs).

10.          SEVERABILITY.  Every provision of this Note is intended to be
severable.  In the event any term or provision hereof is declared by a court of
competent jurisdiction to be illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the balance of the terms and
provisions, which shall remain binding and enforceable.

11.         NUMBER AND GENDER.  In this Note the singular shall include the
plural and the masculine shall include the feminine and vice versa, if the
context so requires.

12.         ASSIGNMENT.  This Note may be assigned, transferred, hypothecated or
otherwise conveyed, in whole or in part, by Holder without the prior written
consent of Maker.  Maker may not assign, transfer, hypothecate or otherwise
convey his or her rights, duties or obligations under this Note.

 

2

--------------------------------------------------------------------------------


 

13.          CHOICE OF LAW.  This Note shall be governed and construed in
accordance with the laws of the State of California.

 

 

 

MAKER

 

 

 

 

 

 

By:

/s/ Daniel Rosensweig

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

